 1 Wolf, Pennella & Stevens, LLP
   Adam Pennella, State Bar No. 246260
 2 717 Washington Street
   Oakland, CA 94607
 3
   Phone (510) 451-4600
 4 Fax (510) 451-3002
   adam@wps-law.com
 5
   Counsel for Defendant
 6 JAY TREES

 7

 8                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 9                                     SAN FRANCISCO DIVISION
10
     UNITED STATES OF AMERICA,                        )   No. CR 11-219 RS
11                                                    )
             Plaintiff,                               )
12                                                    )
        v.                                            )   STIPULATION AND [PROPOSED] ORDER TO
13                                                    )   CONTINUE SUPERVISED RELEASE
     JAY TREES,                                       )   REVOCATION HEARING
14                                                    )
             Defendant.                               )
15                                                    )
                                                      )
16

17

18           The above-captioned matter was set for a hearing on October 23, 2018 on the currently pending

19 petition to revoke Mr. Trees’ term of supervised release (“Form 12”). The parties and Probation request

20 to continue that hearing until November 20, 2018 to allow for sufficient time to engage in discussions

21 regarding resolution of that Form 12. This will also allow Probation sufficient time to prepare and file a

22 revocation memorandum in advance of that hearing.

23           The parties have conferred with Probation Officer Jennifer Hutchings, who agrees with the above

24 request.

25           As such, the parties request that this matter be reset for November 20, 2018 at 2:30 p.m. for a

26 revocation hearing.

27

28 //


     STIPULATION AND [PROPOSED] ORDER CONTINUE HEARING
 1

 2         SO STIPULATED:

 3 DATED: October 16, 2018

 4
   ALEX G. TSE
 5 Acting United States Attorney

 6

 7
   _______/s/________________                            _______/s/____________________
 8 SCOTT JOINER                                          ADAM V. PENNELLA
   Assistant United States Attorney                      Counsel for Defendant
 9

10

11
           SO ORDERED:
12

13 DATED: 10/17/18                              ________________________________
14                                              Honorable Richard Seeborg
                                                United States District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER CONTINUE HEARING
